Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed after final. 
Claims 2-3 and 12-13 are canceled.
Claims 1, 10-11, and 20 are amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
(Claim 4) -- The system of claim 1 wherein said first and second central cavities are separated by a central gas director that extends along a diameter of said regulator.--

(Claim 14) -- The system of claim 11 wherein said first and second central cavities are separated by a central gas director that extends along a diameter of said regulator.--

Claim 20) -- The system of claim 11, wherein the regulator includes a grip disposed on the back end of the regulator to facilitate rotation of the regulator within the bushing by an operator and change the direction of the gas flow to the motor between the one of the forward gas channel or the reverse gas channel.--

Allowable Subject Matter
Claims 1, 4-11, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a back cap having a cylindrical opening around a central axis, wherein the central axis is coaxial with a drive axis of the power tool, and wherein the back cap defines a feed gas channel, a second gas channel, a third gas channel, and a fourth gas channel
a regulator having an axial length, a front end, and a back end, and an axially central section comprising a first central cavity and a second central cavity, wherein the regulator is configured to fit inside said bushing rotate around the central axis
the regulator regulates a flow of gas and directs the flow of gas to one of a forward gas channel or a reverse gas channel connected to a motor of the power tool based on the relative position between the bushing and the feed gas channel, the second gas channel, the third gas channel, and the fourth gas channel.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





October 21, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731